DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “DISPLAY CORRECTION SCHEME USING AN UNDER-DISPLAY CAMERA”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US PGPub 2021/0043130) in view of Song et al. (US PGPub 2017/0193909).  

Regarding claim 1, Dai discloses a device (fig. 1, device 10) comprising:
a full color display ([0018] and fig. 1, display 14 which is capable of displaying color images);
a sensor (fig. 1, ambient light sensor 36) disposed below the full color display ([0021], “ambient light sensor 36 is mounted under region 40 of pixels P in the active area of display 14”); and
a controller ([0035], control circuitry) to modify a video signal applied to one or more sub-pixels of the full color display based on a predicted degradation of the one or more sub-pixels, such that the modification is updated by the controller based on luminance data for the one or more subpixels acquired by the sensor ([0035], “By using sensor 36 to measure the amount of display light from display 14 under various different operating conditions, control circuitry can measure aging effects. Characterizing measurements such as these may be made periodically so that the control circuitry of device 10 can compensate for aging effects and thereby ensure that the output of display 14 does not experience aging-induced color shifts or degradations in output light intensity”).
Dai discloses an ambient light sensor to measure the amount of display light from the display however other types of light measurement sensors are known including cameras. In a similar field of endeavor of display devices Song discloses wherein the sensor is a camera ([0025], “wherein the brightness of each sub-pixel, for example, can be measured by an image sensor, e.g., a Charge Coupled Device (CCD) (i.e., a display screen is photographed by using the CCD so as to measure the actual display brightness of each sub-pixel)”). 
In view of the teachings of Dai and Song, it would have been obvious to one of ordinary skill in the art to substitute the ambient light sensor of Dai with the camera of Song, for the purpose of substituting know light detectors to achieve expected and intended results based on a matter of design choice or product availability at the time of design. 

Regarding claim 3, the combination of Dai and Song further discloses where in the full color display comprises at least one selected from the group consisting of: an organic light emitting diode (OLED) display, a microLED (micro light emitting diode) display, a quantum dot display, a liquid crystal display (LCD), and an electrochromic display (Dai: [0018], “Display 14 may be a liquid crystal display, an organic light-emitting diode display, a display having an array of light-emitting diode pixels formed from crystalline semiconductor dies, or other suitable display”).

claim 4, the combination of Dai and Song further discloses wherein the controller calculates a degradation of the one or more sub-pixels over a predetermined time based on a luminance and temperature history of the one or more sub-pixels (Dai: [0033], “A multichannel light sensor such as sensor 36 of FIG. 1 may therefore measure the relative contribution of each color of light that is present and may therefore serve as a color ambient light sensor that measures both the total light intensity of ambient light and ambient light color. Ambient light color measurements may be gathered as color coordinates, a color temperature, a correlated color temperature, a light spectrum, or as color measurement data represented using other color measurement formats”).

Regarding claim 5, the combination of Dai and Song further comprising a memory device communicatively coupled to the controller,
wherein the controller stores the luminance and temperature history of the one or more sub-pixels of the one or more sub-pixels in the memory device (Dai: [0022], “Electrical components 22 may include control circuitry. The control circuitry may include storage and processing circuitry for supporting the operation of device 10. The storage and processing circuitry may include storage such as hard disk drive storage, nonvolatile memory (e.g., flash memory or other electrically-programmable-read-only memory configured to form a solid state drive), volatile memory (e.g., static or dynamic random-access-memory), etc. Processing circuitry in the control circuitry may be used to control the operation of device 10. For example, the processing circuitry may use sensors and other input-output circuitry to gather input and to provide output, to transmit signals to external equipment, to adjust display 14 (e.g., to adjust display brightness and/or color to control the brightness and/or color of images on display 14 in response to measurements from a color ambient light sensor such as ambient light color and/or ambient light intensity), and/or to perform other tasks. Display aging effects can be characterized using measurements from ambient light sensor 36 and/or other sensors and can be compensated by the processing circuitry”).

Regarding claim 6, the combination of Dai and Song further discloses wherein the controller calculates the degradation of the one or more sub-pixels based on a drive current history of the one or more sub-pixels (Song: [0025], “an initial data voltage output to each sub-pixel by the drive chip 13 is regulated, a data voltage compensation value corresponding to each sub-pixel when brightness of all the sub-pixels is uniform and consistent under a condition that a brightness value of the display panel equals a preset value is acquired”).
The combination of Dai and Song discloses calculations based on a drive voltage history of the one or more sub-pixels however it is known that voltage and current are correlated within a pixel. 
In view of the teachings of Dai and Song, it would have been obvious to one of ordinary skill in the art to modify the system of Dai and Song to measure current as it is known that current and voltage are correlated and by measuring one, a system can calculate the other. 

Regarding claim 7, the combination of Dai and Son further discloses wherein the predetermined time is based on at least one selected from the group consisting of: a frame rate of the camera, and a multiple of the frame rate of the camera (Dai: [0042]).

Regarding claim 9, the combination of Dai and Song further discloses wherein the one or more pixels that are disposed in a camera region are transparent or partially transparent and are configured to emit light both upwards and away from the camera and downwards toward the camera (Dai: [0020], “ambient light may be received through transparent portions of pixels P in region 40”).

Regarding claim 10, the combination of Dai and Song further discloses wherein the controller modifies the video signal applied to the one or more sub-pixels of the full color display based on the predicted degradation of the one or more sub-pixels (Dai: [0022], “For example, the processing circuitry may use sensors and other input-output circuitry to gather input and to provide output, to transmit signals to external equipment, to adjust display 14 (e.g., to adjust display brightness and/or color to control the brightness and/or color of images on display 14 in response to measurements from a color ambient light sensor such as ambient light color and/or ambient light intensity), and/or to perform other 

Regarding claim 11, the combination of Dai and Song further discloses wherein the controller modifies the video signal applied to the one or more sub-pixels based on a time period that the at least one image is displayed (Dai: [0042]).

Regarding claim 12, the combination of Dai and Song further discloses wherein the controller modifies the video signal when the one or more sub-pixels have degraded by an amount greater than or equal to 1% (Dai: [0041], “For example, if it is determined that the output of red pixels has dropped by 1% over time, the control circuitry can update the display calibration data for the red display pixels to boost the red pixel values by 1% to compensate”).

Regarding claim 13, the combination of Dai and Song further discloses wherein the controller modifies the video signal when the one or more sub-pixels have degraded by an amount (Dai: [0041], “For example, if it is determined that the output of red pixels has dropped by 1% over time, the control circuitry can update the display calibration data for the red display pixels to boost the red pixel values by 1% to compensate”).
The combination of Dai and Song discloses an amount of 1%, however other degradation percentages including an amount greater than or equal to 5% are known. 
It would have been obvious to one of ordinary skill in the art to modify the combination of Dai and Song to include a degradation percentage including an amount greater than or equal to 5%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

Regarding claim 14, the combination of Dai and Song further discloses wherein the controller modifies the video signal applied to the one or more sub-pixels based on a luminance requirement of an image to be displayed and an aging level of one or more surrounding pixels to the one or more sub-pixels (Dai: [0052], “Due to aging-induced degradation in the red pixels of display 14, the gamma curve of the red channel of display 14 following aging may appear as shown by curve 102 (e.g., with less output at each digital pixel count). Aging effects may affect gamma curve shape as well as the overall height of the gamma curve. By making display light measurements with sensor 36, the control circuitry of device 10 can measure gamma curve shapes and can compensate for these aging effects”).

Regarding claim 15, the combination of Dai and Song further discloses wherein the controller modifies the video signal applied to the one or more sub-pixels based on a luminance level of an image to be displayed (Dai: [0052], “Due to aging-induced degradation in the red pixels of display 14, the gamma curve of the red channel of display 14 following aging may appear as shown by curve 102 (e.g., with less output at each digital pixel count). Aging effects may affect gamma curve shape as well as the overall height of the gamma curve. By making display light measurements with sensor 36, the control circuitry of device 10 can measure gamma curve shapes and can compensate for these aging effects”).

Regarding claim 16, the combination of Dai and Song further discloses wherein controller updates the modification applied to the video signal for a predicted degradation based on luminance data derived from the camera at a time period equal to or greater than the display frame rate (Dai: [0042]).

Regarding claim 22, Dai discloses a method (fig. 2) comprising:
analyzing, at a controller, a full color display ([0018] and fig. 1, display 14) to predict a degradation based on luminance and temperature history ([0033], “A multichannel light sensor such as sensor 36 of FIG. 1 may therefore measure the relative contribution of each color of light that is present and may therefore serve as a color ambient light sensor that measures both the total light intensity of ambient light and ambient light color. Ambient light color measurements may be gathered as color coordinates, a color temperature, a correlated color temperature, a light spectrum, or as color measurement data represented using other color measurement formats”) of pixels that are configured as transparent pixels ([0020], “ambient light may be received through transparent portions of pixels P in  that are disposed over a sensor that is placed under the full color display (([0035], “By using sensor 36 to measure the amount of display light from display 14 under various different operating conditions, control circuitry can measure aging effects”); and
modifying, at the controller, the predicted degradation of the transparent pixels based on the luminance and temperature history acquired by the sensor for one or more of the transparent pixels ([0035], “By using sensor 36 to measure the amount of display light from display 14 under various different operating conditions, control circuitry can measure aging effects. Characterizing measurements such as these may be made periodically so that the control circuitry of device 10 can compensate for aging effects and thereby ensure that the output of display 14 does not experience aging-induced color shifts or degradations in output light intensity”).
Dai discloses an ambient light sensor to measure the amount of display light from the display however other types of light measurement sensors are known including cameras. In a similar field of endeavor of display devices Song discloses wherein the sensor is a camera ([0025], “wherein the brightness of each sub-pixel, for example, can be measured by an image sensor, e.g., a Charge Coupled Device (CCD) (i.e., a display screen is photographed by using the CCD so as to measure the actual display brightness of each sub-pixel)”). 
In view of the teachings of Dai and Song, it would have been obvious to one of ordinary skill in the art to substitute the ambient light sensor of Dai with the camera of Song, for the purpose of substituting know light detectors to achieve expected and intended results based on a matter or design choice or product availability at the time of design. 

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dai and Song further in view of Tang et al. (US PGPub 2020/0135147). 

Regarding claim 17, the combination of Dai and Song discloses an electronic device comprising a display without disclosing what type of electronic display device, however other specific types of electronic devices are known. 
wherein the device is a consumer electronic device that is at least one type selected from the group consisting of: a flat panel display, a curved display, a computer monitor, a medical monitor, a television, a billboard, a light for interior or exterior illumination and/or signaling, a heads-up display, a fully or partially transparent display, a flexible display, a rollable display, a foldable display, a stretchable display, a laser printer, a telephone, a cell phone, tablet, a phablet, a personal digital assistant (PDA), a wearable device, a laptop computer, a digital camera, a camcorder, a viewfinder, a micro-display that is less than 2 inches diagonal, a 3-D display, a virtual reality or augmented reality display, a vehicle, a video walls comprising multiple displays tiled together, a theater or stadium screen, and a sign ([0017], “With the development of display electronic products such as mobile phones”).
In view of the teachings of Dai, Song and Tang, it would have been obvious to one of ordinary skill in the art to modify the display of Dai and Song to be utilized in a device specified by Tang, for the purpose of using known displays in known electronic devices to achieve expected and intended results. 

Regarding claim 18, Dai discloses a method (fig. 2) comprising:
analyzing, at a controller, a full color display to predict a degradation based on luminance and temperature history ([0035], “By using sensor 36 to measure the amount of display light from display 14 under various different operating conditions, control circuitry can measure aging effects. Characterizing measurements such as these may be made periodically so that the control circuitry of device 10 can compensate for aging effects and thereby ensure that the output of display 14 does not experience aging-induced color shifts or degradations in output light intensity”) of a first type of pixels that are configured to emit light from a top surface, and a second type of pixels that are configured as transparent pixels ([0020], “ambient light may be received through transparent portions of pixels P in region 40”) that are disposed over a sensor that is placed under the full color display ([0021], “ambient light sensor 36 is mounted under region 40 of pixels P in the active area of display 14”);
setting, at the controller, the second type of pixels to a predetermined luminance using a predetermined drive current at predetermined time intervals, and measuring an actual luminance using the sensor ([0038], “During the calibration operations of block 82, the response of sensors 36 to ;
determining, at the controller, an actual degradation of the second type of pixels based on the measured actual luminance ([0040], “In addition to using ambient light measurements from sensor 36 to dynamically adjust the overall brightness and color (white point) of display 14 and thereby ensure that contents is displayed satisfactorily for the current ambient lighting environment, periodic light measurements may be made with sensor 36 to asses display pixel aging effects”);
comparing, at the controller, the predicted degradation and the actual degradation of the second type of pixels based on a history of the second type of pixels ([0042], “Color and/or intensity display light measurements with sensor 36 to assess aging may be made at any suitable time. Aging effects tend to occur slowly (e.g., over days, months, or years), so power consumption can be enhanced by performing aging assessment measurements less frequently than the ambient light measurements being made for controlling display intensity and color in response to ambient light fluctuations. For example, sensor measurements of display light intensity and color may be may be made once per hour, once per day, once per month or other suitable time period. In general, measurements of display output light may be made each time (or once per every N times) that display 14 is turned on or off, may be made at a predetermined time of day (e.g. at night whenever device 10 is being used after 10 PM), may be made when device 10 is stationary for more than a predetermined amount of time (e.g., for more than 30 minutes indicating that the user is not actively viewing display 14), may be made in response to user commands (e.g., when the user directs device 10 to initiate a display calibration routine), may be made when the time from the last measurement exceeds a threshold amount of time such as one day, one week, or other predetermined threshold period, and/or may be made in response to determining that any other suitable display output characterization criteria have been satisfied. Aging-compensation calibration data to compensate display 14 for aging degradation can be updated once per month, once every 60 ;
modifying, at the controller, the prediction for degradation of the second type of pixels based on the comparison of the comparison of the predicted degradation and the actual degradation ([0041], “By modulating the display light (e.g., by turning display light on and off between successive frames and/or by otherwise adjusting between different display light intensities and/or colors), the control circuitry in device 10 can discriminate between the output of display 14 and ambient light. This allows display pixel output to be measured and allows aging effects to be monitored, so that the control circuitry can compensate for aging when using display 14. For example, if it is determined that the output of red pixels has dropped by 1% over time, the control circuitry can update the display calibration data for the red display pixels to boost the red pixel values by 1% to compensate. Calibration adjustments such as these may be made for each color of pixel in display 14 and can be made for each of multiple output levels”).
Dai discloses an ambient light sensor to measure the amount of display light from the display however other types of light measurement sensors are known including cameras. In a similar field of endeavor of display devices Song discloses wherein the sensor is a camera ([0025], “wherein the brightness of each sub-pixel, for example, can be measured by an image sensor, e.g., a Charge Coupled Device (CCD) (i.e., a display screen is photographed by using the CCD so as to measure the actual display brightness of each sub-pixel)”). 
In view of the teachings of Dai and Song, it would have been obvious to one of ordinary skill in the art to substitute the ambient light sensor of Dai with the camera of Song, for the purpose of substituting know light detectors to achieve expected and intended results based on a matter or design choice or product availability at the time of design. 
The combination of Dai and Song does not disclose correlating, at the controller, degradation performance of the first type of pixels and the second type of pixels; modifying, at the controller, the prediction for the degradation of the first type of pixels based on the correlation of the degradation performance of the first type of pixels and the second type of pixels. 
In a similar field of endeavor of display devices, Tang discloses first type of pixels that are configured to emit light from a top surface, and a second type of pixels that are configured as transparent pixels ([0022], “The display panel includes a first display region and a second display region, and the first display region is a semi-transparent region configured to set an under screen sensor”); correlating, at the controller, degradation performance of the first type of pixels and the second type of pixels ([0022], “S101, a display mode of the display panel is monitored when the display panel displays a picture. The display panel includes a first display region and a second display region, and the first display region is a semi-transparent region configured to set an under screen sensor”);
modifying, at the controller, the prediction for the degradation of the first type of pixels based on the correlation of the degradation performance of the first type of pixels and the second type of pixels ([0026], “S102, when the display mode is monitored to be a partial display mode, for the first pixels 101 in the first display region M: a pre-stored first gamma curve Gamma A is called, corresponding display information is generated based on the first gamma curve Gamma A, and the first pixels 101 are driven; for the second pixels 102 in the second display region N: a pre-stored second gamma curve Gamma B is called, corresponding display information is generated based on the second gamma curve Gamma B, and the second pixels 102 are driven”). 
In view of the teachings of Dai, Song, and Tang, it would have been obvious to one of ordinary skill in the art to provide first and second performance criteria for the first and second pixels, as taught by Tang, for the purpose of improving user experience since only the pixels above the under screen sensor can be measured. 

Regarding claim 19, the combination of Dai, Song and Tang further discloses further comprising:
calculating, at the controller, the degradation performance of at least one selected from the group consisting of: the first type of pixels, and the second type of pixels over a predetermined time based on a luminance and temperature history (Dai: [0033], “A multichannel light 

Regarding claim 20, the combination of Dai, Song and Tang further discloses further comprising:
calculating, at the controller, the degradation performance of at least one selected from the group consisting of: the first type of pixels, and the second type of pixels based on a drive history (Song: [0025], “an initial data voltage output to each sub-pixel by the drive chip 13 is regulated, a data voltage compensation value corresponding to each sub-pixel when brightness of all the sub-pixels is uniform and consistent under a condition that a brightness value of the display panel equals a preset value is acquired”).
The combination of Dai, Song and Tang discloses calculations based on a drive voltage history of the one or more sub-pixels however it is known that voltage and current are correlated within a pixel. 
In view of the teachings of Dai, Song and Tang, it would have been obvious to one of ordinary skill in the art to modify the system of Dai, Song and Tang to measure current as it is known that current and voltage are correlated and by measuring one, a system can calculate the other. 

Regarding claim 21, the combination of Dai, Song and Tang further discloses wherein the measuring the luminance comprises:
measuring the luminance of the second type of pixels using the camera based on at least one selected from the group consisting of: a frame rate of the camera, and a multiple of the frame rate of the camera (Dai: [0042]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhang et al. (US PGPub 2019/0373229) discloses “FIG. 1 is a schematic structural view of an electronic device according an embodiment of the present disclosure. The electronic device may include a mobile terminal or a desktop terminal, such as a mobile phone, an iPad, a palmtop computer, a desktop computer, and the like” ([0040]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693